Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 1 of 33




      '()(1'$176
       EXHIBIT 
     3ODLQWLII¶V6HFRQG6XSSOHPHQWDO2EMHFWLRQVDQG5HVSRQVHV
        WR'HIHQGDQWV¶)LUVW6HWRI5HTXHVWVIRU3URGXFWLRQ
           Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 2 of 33




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    KALOMA CARDWELL,

                                        Plaintiff,

    v.

    DAVIS POLK & WARDWELL LLP, Thomas Reid,                    1:19-cv-10256-GHW
    John Bick, William Chudd, Sophia Hudson, Harold
    Birnbaum, Daniel Brass, Brian Wolfe, and John
    Butler,
                                    Defendants.



         PLAINTIFF’S SECOND SUPPLEMENTAL OBJECTIONS AND RESPONSES TO
              DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION 1

           Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the United States District Courts for the Southern and Eastern Districts of New York (“Local

Rules”), Plaintiff Kaloma Cardwell (“Plaintiff”), by and through his undersigned attorneys, hereby

submit the following supplemental responses and objections to Defendants Davis Polk &

Wardwell LLP, Thomas Reid, John Bick, William Chudd, Sophia Hudson, Harold Birnbaum,

Daniel Brass, Brian Wolfe, and John Butler’s (collectively, “Defendants”) Requests for

Production, dated March 2, 2020 (the “Requests”).




1
         Although virtually all of Defendants’ document requests constitute “blanket request[s]”
for all documents on a topic, which renders such requests “plainly overbroad
and impermissible,” Plaintiff provides the following supplemental responses and objections in
the interest of narrowing the parties’ discovery disputes. Vaigasi v. Solow Mgmt. Corp., No. 11-
5088, 2016 WL 616386, at *15 (S.D.N.Y. Feb. 16, 2016) (collecting cases regarding requests for
“all documents” pertaining to topic and holding requests are overbroad); Agerbrink v. Model
Serv. LLC, No. 14CIV7841JPOJCF, 2017 WL 933095, at *2 (S.D.N.Y. Mar. 8, 2017) (“Courts
have long held that requests for ‘any and all’ documents are generally improper”).
                                                     1
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 3 of 33




          All information provided in response to the Requests are provided solely for use in this

litigation and for no other purpose.

                                      GENERAL OBJECTIONS

       The following General Objections form a part of and are specifically incorporated into each

of Plaintiff’s responses. Failure to refer specifically to any of these General Objections in any

specific response should not be construed as a waiver of same.

     1.           Plaintiff objects to the Requests, including the Definitions and Instructions therein,

to the extent they purport to seek discovery beyond the limits of or different from that permitted

by the Federal Rules of Civil Procedure, the Local Rules, or other applicable rule or law (together,

the “Applicable Rules”).

     2.           Plaintiff objects generally to the Requests, including the Definitions and

Instructions therein, to the extent they seek production of documents, including electronically

stored information (“ESI”), from sources that are not reasonably accessible because of undue

burden or cost.

     3.           Plaintiff objects to the Requests, including the Definitions and Instructions therein,

to the extent they purport to require Plaintiff to do more than produce documents.

     4.           Plaintiff objects to the Requests, including the Definitions and Instructions therein,

to the extent they fail to identify with reasonable particularity the information sought.

     5.           Plaintiff objects to the Requests, including the Definitions and Instructions therein,

to the extent they are so vague, ambiguous, or confusing as not to be susceptible to a reasoned

interpretation or response.

     6.           Plaintiff objects to the Requests, including the Definitions and Instructions therein,

to the extent they are overly broad, overly expansive, unreasonably cumulative, oppressive, or



                                                    2
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 4 of 33




unduly burdensome and would thus impose upon Plaintiff an unreasonable burden of inquiry or

unreasonable costs.

     7.        Plaintiff objects to every Request, including every Definition and Instruction

therein, that seeks the production of “all” documents and/or communications on the grounds that

the scope of any such Request is overly broad, unduly burdensome, and oppressive.

     8.        Plaintiff objects to the Requests to the extent they seek information without

limitation to a particular time period relevant to this action.

     9.        Plaintiff objects to the Requests, including the Definitions and Instructions therein,

to the extent they seek information that is neither relevant to any claim or defense in this litigation

nor reasonably calculated to lead to the discovery of admissible evidence. Plaintiff’s decision to

provide any document requested, notwithstanding the objectionable nature of any Request, is not

a concession that the produced information is relevant, material, or admissible in these or any other

proceedings. Plaintiff reserves all objections regarding the relevance and admissibility of these

responses and all forthcoming production(s) by Plaintiff as evidence in these or any other

proceedings.

    10.        Plaintiff objects to every Request that is duplicative of other Requests.

    11.        Plaintiff objects to the Requests, including the Definitions and Instructions therein,

to the extent they require Plaintiff to reach legal conclusions or to the extent they contain legal

conclusions or characterize certain information, allegations, or ideas as undisputed fact.

    12.        Plaintiff objects to the Requests to the extent they call for expert opinion.

    13.        Plaintiff objects to the Requests, including the Definitions and Instructions therein,

to the extent they seek documents or information protected by the attorney-client privilege, the

attorney work product doctrine, or any other applicable privilege, immunity, or protection from

disclosure, including any privacy right afforded to Plaintiff. The inadvertent disclosure of any
                                                   3
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 5 of 33




information or document that is privileged or otherwise protected from disclosure will not waive

such privilege, protection, or privacy right.

    14.        Plaintiff objects to the Requests, including the Definitions and Instructions therein,

to the extent they require the disclosure of confidential commercial, business, financial,

proprietary, personal, or particularly sensitive information. Plaintiff will produce documents

containing such material only pursuant to the terms of a suitable protective order entered between

the parties or by the Court.

    15.        Plaintiff objects to the Requests, including the Definitions and Instructions therein,

to the extent they seek the production of confidential, personal, and/or financial information of

third parties or otherwise require Plaintiff to violate the privacy or proprietary rights of third

parties, or the attorney-client privilege, the work product privilege, and any other applicable

privileges or immunities of third parties.

    16.        Plaintiff objects to the Requests, including the Definitions and Instructions therein,

to the extent they seek information that may be obtained from public sources or from another

source that is equally available to Defendants, or is more convenient, less burdensome, or less

expensive.

    17.        Plaintiff objects to each definition, instruction, and Request to the extent it assumes

or implies the existence of facts or circumstances that do not or did not exist, or states or assumes

legal or factual conclusions. Plaintiff does not admit any Request’s factual or legal premise.

    18.        All responses and forthcoming production(s) of documents are made subject to

these objections and are based solely on the information known to Plaintiff at the time these

responses are served. Plaintiff reserves the right to revise, supplement, or clarify any objection,

response, or production at any time, and to use at trial in this action information or documents later

determined to have been responsive to these Requests.
                                                  4
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 6 of 33




    19.          Statements below to the effect that records shall be produced shall not necessarily

mean that any such records actually exist. Statements that Plaintiff “will produce” or “agree to

produce” documents mean that Plaintiff will produce any documents in his possession, custody,

or control based upon a reasonable search, and does not constitute a representation that such

documents exist.

    20.          Each of the foregoing general objections is incorporated into each and every

specific response set forth below. Notwithstanding the specific response to any Request, Plaintiff

does not waive any of his general objections. Plaintiff may repeat a general objection below for

emphasis or for some other reason, and the failure to repeat a general objection shall not be

construed as a waiver of any general objection to the Requests.

    21.          Plaintiff reserves the right to amend, supplement, and correct these objections or

responses as necessary.

REQUEST FOR PRODUCTION NO. 1:

          All documents relating to plaintiff’s claim that defendants discriminated against, retaliated

again, harassed, or took any adverse employment action against plaintiff.

RESPONSE TO REQUEST FOR PRODUCTION NO. 1:

          Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and without providing reasonable time limitations. Plaintiff further

objects to this Request to the extent it seeks attorney-client privileged communications and

attorney work product. Plaintiff also objects to this Request to the extent that it seeks legal

conclusions and/or expert discovery.

          Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents responsive to this Request, to the extent that any such documents can be
                                                   5
        Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 7 of 33




located by a reasonable and proportional search. In the event that responsive documents contain

the confidential financial, personal, or particularly sensitive information of third-parties, Plaintiff

will produce such documents with narrowly-tailored redactions to protect the confidential

information of third-parties subject to the subsequent entering of a protective order. For the

avoidance of doubt, Plaintiff is withholding documents based on the objections and descriptions

noted herein. 2

REQUEST FOR PRODUCTION NO. 2:

        All documents relating to Davis Polk employees who allegedly were similarly situated to

plaintiff but allegedly treated more favorably than plaintiff regarding conduct relevant to any claim

or defense in this litigation.

RESPONSE TO REQUEST FOR PRODUCTION NO. 2:

        Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and without providing reasonable time limitations, and because it calls

for documents that have no bearing on the claims or defenses in this action and the proportional

needs of this case. 3 Plaintiff further objects to this Request to the extent it seeks attorney-client

privileged communications and attorney work product. Plaintiff also objects to this Request to the

extent that it seeks legal conclusions and/or expert discovery.

        Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents responsive to this Request, to the extent that any such documents can be



2
       For example, such withheld documents include Plaintiff’s tax returns.
3
       For example, and because Defendants defined “relating to” to mean “involving” and “in
any manner whatsoever pertaining . . . to that subject,” among other sweeping definitions, this
Request is so overbroad that it contemplates documents related to Plaintiff’s co-workers wishing
him a “Merry Christmas” or “Happy Birthday.”
                                                 6
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 8 of 33




located by a reasonable and proportional search. For the avoidance of doubt, Plaintiff is

withholding documents based on the objections and descriptions noted herein.

REQUEST FOR PRODUCTION NO. 3:

       All documents relating to plaintiff’s employment with Davis Polk, including without

limitation any performance evaluations, complaints, criticisms, feedback, coaching, or counseling

that plaintiff received or allegedly received from defendants.

RESPONSE TO REQUEST FOR PRODUCTION NO. 3:

       Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and without providing reasonable time limitations, and because it calls

for documents that have no bearing on the claims or defenses in this action and the proportional

needs of this case. 4 Plaintiff further objects to this Request to the extent it seeks attorney-client

privileged communications and attorney work product.

       Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents responsive to this Request, to the extent that any such documents can be

located by a reasonable and proportional search. For the avoidance of doubt, Plaintiff is

withholding documents based on the objections and descriptions noted herein.

REQUEST FOR PRODUCTION NO. 4:

       All documents reflecting, constituting, or relating to any communications concerning the

subject matter of this litigation, including communications:



4
       For example, and because Defendants defined “relating to” to mean “in any manner
whatsoever pertaining . . . to that subject,” this Request is so overbroad that it contemplates
documents that merely mention that Plaintiff worked at Davis Polk, including forms (e.g., lease
agreements) where Plaintiff was required to list the name of his employer during the last eight
years.
                                                    7
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 9 of 33




        i.      between plaintiff and any present or former employee or agent of defendants;

        ii.     between plaintiff and any media or press organization or any journalist, writer, or

                commentator; or

        iii.    between plaintiff and any other third party.

RESPONSE TO REQUEST FOR PRODUCTION NO. 4:

        Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” between “plaintiff and any other third party” (or “any . . . former

employee”) and without providing reasonable time limitations, and because it calls for documents

that have no bearing on the claims or defenses in this action and the proportional needs of this

case. Plaintiff further objects to part (iii) of this Request to the extent it seeks attorney-client

privileged communications and attorney work product. Plaintiff also objects to part (iii) of this

Request to the extent that it seeks legal conclusions and/or expert discovery. Plaintiff further

objects to this Request as vague and ambiguous to the extent that it relies on Defendants’ undefined

phrase “agents of defendants.” Plaintiff further objects to Defendants’ defined term “subject matter

of this litigation” insofar as it impermissibly seeks “information . . . not limited to . . . to the

allegations, claims, defenses, injuries, or damages” in this action, which is beyond the scope of

discovery permitted under Rule 26(b)(1) of the Federal Rules of Civil Procedure.

        Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents responsive to this Request, to the extent that any such documents can be

located by a reasonable and proportional search. In the event that documents responsive to parts

(i)-(iii) of this Request contain the confidential financial, personal, or particularly sensitive

information of third-parties and have only been withheld due to confidentiality concerns,

Plaintiff will produce such documents with narrowly-tailored redactions to protect the
                                                   8
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 10 of 33




confidential information of such third-parties subject to the subsequent entering of a protective

order. Plaintiff is also prepared to meet and confer in a good faith effort to appropriately narrow

the scope of parts (i) and (iii) of this Request. For the avoidance of doubt, Plaintiff is withholding

documents based on the objections and descriptions noted herein.

REQUEST FOR PRODUCTION NO. 5:

        All documents obtained in connection with this litigation from any non-party, by subpoena

or otherwise, including any statement from individuals with knowledge, whether or not identified

in the parties’ initial disclosures.

RESPONSE TO REQUEST FOR PRODUCTION NO. 5:

        Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and without providing reasonable time limitations, and because it calls

for documents that have no bearing on the claims or defenses in this action and the proportional

needs of this case. Plaintiff further objects to this Request to the extent it seeks attorney-client

privileged communications and attorney work product. Plaintiff further objects to this Request as

vague and ambiguous with regards to the statement “including any statement from individuals with

knowledge,” as this language is incomplete and does not describe the type of knowledge

Defendants are referring to. Plaintiff further objects to this Request as vague and ambiguous to the

extent that it relies on Defendants’ undefined phrase “in connection with this litigation,” which

Plaintiff will interpret to mean “relevant to any party's claim or defense and proportional to the

needs of the case” consistent with Rule 26(b)(1) of the Federal Rules of Civil Procedure.

        Subject to and without waiving the foregoing objections, Plaintiff is prepared to meet and

confer in a good faith effort to appropriately narrow the scope of this Request. For the avoidance



                                                  9
        Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 11 of 33




of doubt, Plaintiff is withholding documents based on the objections and descriptions noted

herein.

REQUEST FOR PRODUCTION NO. 6:

          All appointment books, diaries, or calendars used or maintained by plaintiff during the

relevant period, including but not limited to electronic calendars or any third-party time-keeping

applications, or any documents relating thereto. This request includes all documents recording,

tracking, or otherwise tabulating the number of hours that plaintiff allegedly worked for Davis

Polk.

RESPONSE TO REQUEST FOR PRODUCTION NO. 6:

          Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll” documents and without providing reasonable time limitations and because it calls

for documents that have no bearing on the claims or defenses in this action and the proportional

needs of this case. 5 Therefore, Plaintiff objects to this Request on the ground that it calls for the

production of documents that are neither relevant to any claim or defense at issue in this case nor

proportional to the needs of the case.

          Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents sufficient to show the number of hours worked, to the extent that any such

documents can be located by a reasonable and proportional search. For the avoidance of doubt,

Plaintiff is withholding documents based on the objections and descriptions noted herein.

REQUEST FOR PRODUCTION NO. 7:

          All documents relating to plaintiff’s allegations that he is entitled to compensatory and/or


5
        For example, this Request is so overbroad that it contemplates all the magnetic calendars
that Plaintiff used on his refrigerator during the last eight years.
                                                  10
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 12 of 33




punitive damages based on the subject matter of this litigation including:

       i.      documents relating to plaintiff’s allegation in complaint ¶ 254 that plaintiff

               “suffered (and continues to suffer) damages, including, but not limited to,

               substantial economic losses, lost professional opportunities and career prospects,

               humiliation, impairment to his name and reputation, embarrassment, emotional and

               physical distress, and mental anguish.”

       ii.     documents relating to any alleged illnesses, disabilities, or conditions (mental or

               physical) from which plaintiff alleges he suffered at any time during the relevant

               period, including without limitation all medical records, medical bills, prescription

               records and prescription receipts, records of hospitalization or visits to other

               healthcare professionals and any diagnosis provided by those healthcare

               professionals.

RESPONSE TO REQUEST FOR PRODUCTION NO. 7:

       Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and without providing reasonable time limitations, and because it calls

for documents that have no bearing on the claims or defenses in this action and the proportional

needs of this case. Plaintiff further objects to this Request to the extent it seeks attorney-client

privileged communications and attorney work product. Plaintiff also objects to this Request to the

extent that it seeks documents subject to expert discovery, and therefore the Request is premature.

Plaintiff further objects to Defendants’ defined term “subject matter of this litigation” insofar as it

impermissibly seeks “information . . . not limited to . . . to the allegations, claims, defenses,

injuries, or damages” in this action, which is beyond the scope of discovery permitted under Rule

26(b)(1) of the Federal Rules of Civil Procedure.
                                                  11
      Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 13 of 33




       Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents responsive to this Request, to the extent that any such documents can be

located by a reasonable and proportional search. For the avoidance of doubt, Plaintiff is

withholding documents based on the objections and descriptions noted herein.

REQUEST FOR PRODUCTION NO. 8:

       All documents relating to plaintiff’s paid time off in April 2017, including but not limited

to documents relating to the reason(s) for plaintiff’s leave of absence or any appointments with

healthcare professionals during that leave.

RESPONSE TO REQUEST FOR PRODUCTION NO. 8:

       Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and without providing reasonable time limitations, and because it calls

for documents that have no bearing on the claims or defenses in this action and the proportional

needs of this case. 6 Plaintiff further objects to this Request to the extent it seeks attorney-client

privileged communications and attorney work product.

       Subject to and without waiving the foregoing objections, Plaintiff is prepared to meet and

confer in a good faith effort to better understand how this Request relates to the claims or

defenses asserted in this action. For the avoidance of doubt, Plaintiff is withholding documents

based on the objections and descriptions noted herein.

REQUEST FOR PRODUCTION NO. 9:

       All documents relating to plaintiff’s non-Davis Polk employment including any legal


6
        For example, and because Defendants defined “relating to” to mean “involving” and “in
any manner whatsoever pertaining . . . to that subject,” among other sweeping definitions, this
Request is so overbroad that it contemplates every document involving anything even remotely
related to a month-long Firm-approved vacation that Plaintiff took during his employment.
                                                 12
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 14 of 33




services or pro bono work that plaintiff has performed since plaintiff’s separation from Davis Polk.

RESPONSE TO REQUEST FOR PRODUCTION NO. 9:

        Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and because it calls for documents that have no bearing on the claims

or defenses in this action and the proportional needs of this case. 7 Therefore, Plaintiff objects to

this Request on the ground that it calls for the production of documents that are neither relevant to

any claim or defense at issue in this case nor proportional to the needs of the case.

        Subject to and without waiving the foregoing objections, Plaintiff is prepared to meet and

confer in a good faith effort to better understand how this Request relates to the claims or defenses

asserted in this action. For the avoidance of doubt, Plaintiff is withholding documents based on

the objections and descriptions noted herein.

REQUEST FOR PRODUCTION NO. 10:

        All documents relating to any job search efforts or activities by plaintiff, whether prior to

or after plaintiff’s termination from Davis Polk, including but not limited to all past and current

resumes, cover letters, degrees, diplomas, licenses, certificates, transcripts, awards, evaluations,

and other documents concerning plaintiff’s experience, education, achievements, ability, or

qualifications. This also includes all documents reflecting, constituting, or relating to any

communications between plaintiff and prospective employers, recruiters, employment agencies,

or business or professional contacts, including, without limitation, any agreements, engagement

letters, applications, or offer letters.


7
        For example, and because Defendants defined “relating to” to mean “in any manner
whatsoever pertaining . . . to that subject,” this Request is so overbroad that “[a]ll documents
relating to plaintiff’s non-Davis Polk employment” contemplates the Obama campaign flyers
that Plaintiff received in 2012.
                                                   13
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 15 of 33




RESPONSE TO REQUEST FOR PRODUCTION NO. 10:

          Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents,” and because it calls for documents that have no bearing on the claims

or defenses in this action and the proportional needs of this case, including insofar as it seeks

documents that are “prior to . . . plaintiff’s termination from Davis Polk” and thus prior to

Plaintiff’s employment at Davis Polk. 8 Therefore, Plaintiff objects to this Request on the ground

that it calls for the production of documents that are neither relevant to any claim or defense at

issue in this case nor proportional to the needs of the case. Plaintiff further objects to this Request

to the extent it seeks attorney-client privileged communications and attorney work product.

Plaintiff further objects to this Request as vague and ambiguous to the extent that it relies on the

following undefined terms and phrases: “efforts,” “activities,” “evaluations,” “achievements,”

“ability,” “experience,” and “business or professional contacts.” Plaintiff also objects to the

temporal scope of this Request.

          Subject to and without waiving the foregoing objections, Plaintiff is prepared to meet and

confer in a good faith effort to appropriately narrow the scope of this Request. For the avoidance

of doubt, Plaintiff is withholding documents based on the objections and descriptions noted

herein.

REQUEST FOR PRODUCTION NO. 11:

          All documents relating to any job placement services offered or provided to plaintiff during

plaintiff’s employment with Davis Polk.



8
        For example, this Request is so broad that it captures potentially hundreds of pages of
emails sent by the career service office at Plaintiff’s law school, including emails that were sent
to Plaintiff and every other law student in his class.
                                                  14
      Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 16 of 33




RESPONSE TO REQUEST FOR PRODUCTION NO. 11:

       Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and without providing reasonable time limitations. Plaintiff further

objects to this Request to the extent it seeks attorney-client privileged communications and

attorney work product.

       Subject to and without waiving the foregoing objections, Subject to and without waiving

the foregoing objections, Plaintiff will produce non-privileged documents to the extent that any

such documents can be located by a reasonable and proportional search.

REQUEST FOR PRODUCTION NO. 12:

       All documents relating to any income or income substitutes from any source including but

not limited to W-2 forms, federal and state income tax returns filed by plaintiff (including all

forms, attachments, and schedules thereto), pay stubs, benefits booklets, and other records of

compensation during the relevant period.

RESPONSE TO REQUEST FOR PRODUCTION NO. 12:

       Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and without providing reasonable time limitations. Plaintiff further

objects to this Request as vague and ambiguous to the extent that it relies on Defendants’ undefined

phrase “income,” which Plaintiff will interpret to mean any hourly or salary-based pay received

by Plaintiff, as well as the undefined phrases “income substitutes,” and “other records of

compensation.”

       Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents responsive to this Request, to the extent that any such documents can be
                                                15
      Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 17 of 33




located by a reasonable and proportional search. Without waiving the foregoing objections,

Plaintiff will provide his 2014, 2016, 2017, and 2018 tax returns pursuant to and after the parties

have entered a suitable protective order. Plaintiff will provide his 2012, 2013, and 2015 tax return

if they can be located upon a reasonable and proportional search.

REQUEST FOR PRODUCTION NO. 13:

       All documents relating to any community service, community board, tenant association,

nonprofit, volunteer, or other positions held by plaintiff, including any compensation received for

those positions.

RESPONSE TO REQUEST FOR PRODUCTION NO. 13:

       Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents,” because it seeks “[a]ll documents relating to any . . . positions held by

plaintiff,” and because it calls for documents that have no bearing on the claims or defenses in this

action and the proportional needs of this case, 9 including insofar as it seeks documents “relat[ed]

to any community service, community board, tenant association, nonprofit, volunteer, or other

positions held by plaintiff” irrespective of whether he was compensated in connection with such

roles. Therefore, Plaintiff objects to this Request on the ground that it calls for the production of

documents that are neither relevant to any claim or defense at issue in this case nor proportional to

the needs of the case. Plaintiff further objects to this Request as vague and ambiguous to the extent

that it relies on Defendants’ undefined phrases “positions held,” which Plaintiff will interpret to

mean in connection with a formal role, title, or appointment, and “compensation,” which Plaintiff



9
        For example, this Request is so overbroad that it contemplates all notes and receipts
related to grocery items that Plaintiff purchased while volunteering and distributing food to his
neighbors.
                                                 16
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 18 of 33




will interpret to mean any hourly or salary-based pay received in connection with such work.

Plaintiff also objects to the temporal scope of this Request.

          Subject to and without waiving the foregoing objections, Plaintiff is prepared to meet and

confer in a good faith effort to appropriately narrow the scope of this Request. For the avoidance

of doubt, Plaintiff is withholding documents based on the objections and descriptions noted

herein.

REQUEST FOR PRODUCTION NO. 14:

          All documents relating to any litigation or administrative proceedings to which plaintiff is

or has been a party, from 2005 (the year Plaintiff entered college) to the present.

RESPONSE TO REQUEST FOR PRODUCTION NO. 14:

          Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and because it calls for documents that have no bearing on the claims

or defenses in this action and the proportional needs of this case. Therefore, Plaintiff objects to

this Request on the ground that it calls for the production of documents that are neither relevant to

any claim or defense at issue in this case nor proportional to the needs of the case. Plaintiff further

objects to this Request as vague and ambiguous to the extent that it relies on Defendants’ undefined

phrase “administrative proceedings,” which Plaintiff will interpret to mean the administrative

proceeding commenced by Plaintiff with the EEOC and NYSDHR. Plaintiff also objects to the

temporal scope of this Request insofar as it seeks documents “from 2005 (the year Plaintiff entered

college),” which is factually inaccurate.

          Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents responsive to this Request, in connection with this action, to the extent that



                                                   17
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 19 of 33




any such documents can be located by a reasonable and proportional search. 10 Plaintiff is also

prepared to meet and confer in a good faith effort to appropriately narrow the remaining scope of

this Request.

REQUEST FOR PRODUCTION NO. 15:

        All documents relating to any federal, state, county, or municipal agency proceeding

concerning the subject matter of this litigation, including but not limited to:

        i.       documents submitted or received by plaintiff;

        ii.      documents relied upon by plaintiff;

        iii.     all charges, claims, correspondence, statements, affidavits, documents produced,

                 and records;

        iv.      any communications or discussions with any of the aforementioned federal, state,

                 county, or municipal agencies.


RESPONSE TO REQUEST FOR PRODUCTION NO. 15:

        Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and without providing reasonable time limitations, and because it calls

for documents that have no bearing on the claims or defenses in this action and the proportional

needs of this case. Plaintiff further objects to this Request to the extent it seeks attorney-client

privileged communications and attorney work product. Plaintiff further objects to Defendants’

defined term “subject matter of this litigation” insofar as it impermissibly seeks “information . . .

not limited to . . . to the allegations, claims, defenses, injuries, or damages” in this action, which




10
 Plaintiff and his counsel are in the process of locating and copying documents they received during the EEOC and
NYSDHR process.
                                                       18
      Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 20 of 33




is beyond the scope of discovery permitted under Rule 26(b)(1) of the Federal Rules of Civil

Procedure.

       Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents responsive to this Request, to the extent that any such documents can be

located by a reasonable and proportional search. For the avoidance of doubt, Plaintiff is

withholding documents based on the objections and descriptions noted herein.

REQUEST FOR PRODUCTION NO. 16:

       All documents plaintiff relied upon in connection with any federal, state, county, or

municipal agency action relating to the subject matter of this litigation.

RESPONSE TO REQUEST FOR PRODUCTION NO. 16:

       Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and without providing reasonable time limitations, and because it calls

for documents that have no bearing on the claims or defenses in this action and the proportional

needs of this case. Plaintiff further objects to this Request to the extent it seeks attorney-client

privileged communications and attorney work product. Plaintiff further objects to Defendants’

defined term “subject matter of this litigation” insofar as it impermissibly seeks “information . . .

not limited to . . . to the allegations, claims, defenses, injuries, or damages” in this action, which

is beyond the scope of discovery permitted under Rule 26(b)(1) of the Federal Rules of Civil

Procedure.

       Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents responsive to this Request, to the extent that any such documents can be




                                                 19
      Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 21 of 33




located by a reasonable and proportional search. For the avoidance of doubt, Plaintiff is

withholding documents based on the objections and descriptions noted herein.

REQUEST FOR PRODUCTION NO. 17:

       All documents reflecting, constituting, or relating to any communications between plaintiff

and any federal, state, county, or municipal agency concerning the subject matter of this litigation.

RESPONSE TO REQUEST FOR PRODUCTION NO. 17:

       Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and without providing reasonable time limitations, and because it calls

for documents that have no bearing on the claims or defenses in this action and the proportional

needs of this case. Plaintiff further objects to this Request to the extent it seeks attorney-client

privileged communications and attorney work product. Plaintiff further objects to Defendants’

defined term “subject matter of this litigation” insofar as it impermissibly seeks “information . . .

not limited to . . . to the allegations, claims, defenses, injuries, or damages” in this action, which

is beyond the scope of discovery permitted under Rule 26(b)(1) of the Federal Rules of Civil

Procedure.

       Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents responsive to this Request, to the extent that any such documents can be

located by a reasonable and proportional search. For the avoidance of doubt, Plaintiff is

withholding documents based on the objections and descriptions noted herein.

REQUEST FOR PRODUCTION NO. 18:

       All documents taken, received, or otherwise obtained from defendants in any manner,

including without limitation any work files or any work product that plaintiff or any other Davis

Polk employee or partner created that remained or remain in plaintiff’s possession, custody, or
                                                 20
      Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 22 of 33




control after the termination of plaintiff’s employment at Davis Polk.

RESPONSE TO REQUEST FOR PRODUCTION NO. 18:

       Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and without providing reasonable time limitations, and because it calls

for documents that have no bearing on the claims or defenses in this action and the proportional

needs of this case. 11 Plaintiff further objects to this Request as vague and ambiguous to the extent

that it relies on Defendants’ undefined phrases “taken” and “received,” which Plaintiff will

interpret to mean files that remained in his possession after he was terminated, and “work files,”

which Plaintiff will interpret to mean documents in Plaintiff’s possession created during the course

of his employment at Davis Polk.

       Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents responsive to this Request, to the extent that any such documents can be

located by a reasonable and proportional search. Plaintiff will coordinate with Defendants to

return certain physical documents that cannot be easily scanned or returned electronically. For

the avoidance of doubt, Plaintiff is withholding documents based on the objections and

descriptions noted herein.

REQUEST FOR PRODUCTION NO. 19:

       All documents sent from plaintiff’s Davis Polk email address to any non-Davis Polk email

address accessible to or controlled by plaintiff, including plaintiff’s personal email address(es).



11
        For example, Plaintiff has in his possession certain spiral bound “closing sets”/booklets
that have no bearing on any of the claims or defenses in this action. Given the voluminous nature
of such materials, and to avoid any issues with scanning such documents to create electronic
versions of them, Plaintiff is willing to make such documents available to Defendants for
inspection.
                                                 21
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 23 of 33




See, e.g., instruction 5.

RESPONSE TO REQUEST FOR PRODUCTION NO. 19:

          Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents,” and because it calls for documents that have no bearing on the claims

or defenses in this action and the proportional needs of this case. 12 Therefore, Plaintiff objects to

this Request on the ground that it calls for the production of documents that are neither relevant to

any claim or defense at issue in this case nor proportional to the needs of the case. Plaintiff further

objects to this Request as vague and ambiguous to the extent that it relies on Defendants’ undefined

phrases “accessible to” or “controlled by plaintiff,” which Plaintiff will interpret to mean email

addresses created by Plaintiff. Plaintiff also objects to the temporal scope of this Request.

          Subject to and without waiving the foregoing objections, Plaintiff is prepared to meet and

confer in a good faith effort to appropriately narrow the scope of this Request. For the avoidance

of doubt, Plaintiff is withholding documents based on the objections and descriptions noted

herein.

REQUEST FOR PRODUCTION NO. 20:

          All documents provided by Davis Polk or its counsel to any of plaintiff’s current or former

attorneys, including without limitation Cara Greene.

RESPONSE TO REQUEST FOR PRODUCTION NO. 20:

                 Plaintiff incorporates by reference his General Objections. Plaintiff further objects

to this Request on the grounds that it is overbroad and unduly burdensome, particularly to the


12
        For example, this Request captures hundreds if not thousands of pages of emails that
were generated by various public news sources (e.g., Westlaw “Daily News”), including those
that were automatically or manually forwarded to Plaintiff’s personal email address from
Plaintiff’s Davis Polk email address.
                                              22
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 24 of 33




extent it seeks “[a]ll documents” and without providing reasonable time limitations, and because

it calls for documents that have no bearing on the claims or defenses in this action and the

proportional needs of this case. Plaintiff further objects to this Request to the extent it seeks

attorney-client privileged communications and attorney work product.

       Subject to and without waiving the foregoing objections, Plaintiff is prepared to meet and

confer in a good faith effort to better understand how this Request relates to the claims or

defenses asserted in this action. For the avoidance of doubt, Plaintiff is withholding documents

based on the objections and descriptions noted herein.

REQUEST FOR PRODUCTION NO. 21:

       All   contracts,   representation     agreements,   retainer   agreements,   and/or     written

understandings between or among plaintiff and any of plaintiff’s current or former attorneys who

have represented him in connection with this action, including documents reflecting plaintiff’s

obligation or lack of obligation to pay legal fees and/or costs. This request does not seek

communications between plaintiff and plaintiff’s current counsel of record following the formation

of an actual attorney-client relationship.

RESPONSE TO REQUEST FOR PRODUCTION NO. 21:

       Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and without providing reasonable time limitations, and because it calls

for documents that have no bearing on the claims or defenses in this action and the proportional

needs of this case. Plaintiff further objects to this Request to the extent it seeks attorney-client

privileged communications and attorney work product, insofar as the Request seeks

“communications between plaintiff and plaintiff’s [former] counsel of record following the

formation of [an] attorney-client relationship” and “communications between plaintiff and
                                                 23
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 25 of 33




plaintiff’s [former] counsel” prior to the commencement of this action. Plaintiff further objects to

this Request as vague and ambiguous to the extent that it relies on Defendants’ undefined phrases

“representation agreements” and “written understandings,” which Plaintiff will interpret to mean

executed engagement letters and retention agreements, the phrase “obligation to pay,” which

Plaintiff will interpret to mean a formal obligation to pay, and the phrase “actual attorney-client

relationship,” which Plaintiff will interpret to mean any attorney-client relationship to which

Plaintiff was or is a party.

        Subject to and without waiving the foregoing objections, Plaintiff is prepared to meet and

confer in a good faith effort to better understand how this Request relates to the claims or

defenses asserted in this action. For the avoidance of doubt, Plaintiff is withholding documents

based on the objections and descriptions noted herein.

REQUEST FOR PRODUCTION NO. 22:

        Certified copies of plaintiff’s transcripts from college and law school.

RESPONSE TO REQUEST FOR PRODUCTION NO. 22:

        Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and without providing reasonable time limitations, and because it calls

for documents that have no bearing on the claims or defenses in this action. 13

        Subject to and without waiving the foregoing objections, Plaintiff is prepared to meet and

confer in a good faith effort to better understand how this Request relates to the claims or




13
        Plaintiff earned his college degree over 11 years ago and was a freshman in college about
18 years ago. When Plaintiff joined Davis Polk in 2014, he had been out of college for more than
5 years.
                                                 24
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 26 of 33




defenses asserted in this action. For the avoidance of doubt, Plaintiff is withholding documents

based on the objections and descriptions noted herein.

REQUEST FOR PRODUCTION NO. 23:

          Any copies of plaintiff’s résumé submitted to any employer or prospective employer and

copies of plaintiff’s LinkedIn profile during the relevant period.

RESPONSE TO REQUEST FOR PRODUCTION NO. 23:

          Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ny copies” and without providing reasonable time limitations and because it calls for

documents that have no bearing on the claims or defenses in this action and the proportional needs

of this case. Therefore, Plaintiff objects to this Request on the ground that it calls for the

production of documents that are neither relevant to any claim or defense at issue in this case nor

proportional to the needs of the case. Plaintiff further objects to the temporal scope of this Request.

Plaintiff further objects to this Request to the extent that it requests “copies of plaintiff’s résumé

submitted to any employer,” regardless of whether Plaintiff sought employment from such

employers.

          Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged responsive documents sufficient to show Plaintiff’s current LinkedIn profile and any

copies of his résumé that are responsive to this Request, subject to a reasonable and proportional

search.

REQUEST FOR PRODUCTION NO. 24:

          All documents relating to the allegations in the complaint:




                                                   25
      Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 27 of 33




       i.     regarding the allegedly “positive feedback” and “negative conclusions” 14 plaintiff

              received on his work while at Davis Polk, as alleged in complaint ¶¶ 87, 105;

       ii.    that plaintiff was asked to “recommend a Black restaurant,” as alleged in complaint

              ¶ 108;

       iii.   that an employee of defendants referred “to Plaintiff in racially biased terms,” as

              alleged in complaint ¶ 82;

       iv.    that defendants “submitted false statements and characterizations to the EEOC”

              regarding plaintiff’s performance reviews, as alleged in complaint ¶ 105.

RESPONSE TO REQUEST FOR PRODUCTION NO. 24:

       Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and without providing reasonable time limitations.

       Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents responsive to this Request, to the extent that any such documents can be

located by a reasonable and proportional search.

REQUEST FOR PRODUCTION NO. 25:

       All documents relied upon in preparing plaintiff’s initial disclosures, including both

original and amended initial disclosures, as served on January 20, 2020 and January 21, 2020.

RESPONSE TO REQUEST FOR PRODUCTION NO. 25:

       Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent



14
   Defendants defined “complaint” as the “operative complaint filed in the above-captioned
litigation.” The phrase “negative conclusions” does not appear in the operative complaint, which
is the Amended Complaint, ECF 37.
                                                26
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 28 of 33




it seeks “[a]ll documents” and without providing reasonable time limitations, and because it calls

for documents that have no bearing on the claims or defenses in this action and the proportional

needs of this case. Plaintiff further objects to this Request to the extent it seeks attorney-client

privileged communications and attorney work product.

       Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents responsive to this Request, to the extent that any such documents can be

located by a reasonable and proportional search. For the avoidance of doubt, Plaintiff is

withholding documents based on the objections and descriptions noted herein.

REQUEST FOR PRODUCTION NO. 26:

       All documents reflecting, constituting, or relating to communications with individuals

named in plaintiff’s initial disclosures, including both original and amended initial disclosures, as

served on January 20, 2020 and January 21, 2020.

RESPONSE TO REQUEST FOR PRODUCTION NO. 26:

       Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and because it calls for documents that have no bearing on the claims

or defenses in this action and the proportional needs of this case. 15 Therefore, Plaintiff objects to

this Request on the ground that it calls for the production of documents that are neither relevant to

any claim or defense at issue in this case nor proportional to the needs of the case. Plaintiff further

objects to this Request to the extent it seeks attorney-client privileged communications and


15
         For example, this Request is so overbroad that it contemplates every (i) text message sent
to dozens of people over a span of eight years, including routine messages related to Plaintiff and
certain co-workers simply making arrangements to meet at a park or restaurant, (ii) conversations
with Plaintiff’s family members regarding issues that are wholly unrelated to Plaintiff or this
litigation, and (iii) conversations with attorneys concerning bar association meetings, initiatives,
social events, programs, and activities.
                                                  27
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 29 of 33




attorney work product. Plaintiff further objects to this Request as vague and ambiguous to the

extent that it relies on Defendants’ undefined phrase “constituting,” which Plaintiff will interpret

to mean the specific communications that are otherwise responsive to this request. Plaintiff also

objects to the temporal scope of this Request.

          Subject to and without waiving the foregoing objections, Plaintiff is prepared to meet and

confer in a good faith effort to appropriately narrow the scope of this Request. For the avoidance

of doubt, Plaintiff is withholding documents based on the objections and descriptions noted

herein.

REQUEST FOR PRODUCTION NO. 27:

          Documents identified in Section B and Section II, respectively, of plaintiff’s initial

disclosures, as served on January 20, 2020 and January 21, 2020, as within plaintiff’s possession,

custody, or control.

RESPONSE TO REQUEST FOR PRODUCTION NO. 27:

          Plaintiff incorporates by reference his General Objections.

          Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents responsive to this Request, to the extent that any such documents can be

located by a reasonable and proportional search.

REQUEST FOR PRODUCTION NO. 28:

          All documents relating to any individual identified in response to defendants’ first set of

interrogatories to plaintiff concerning the subject matter of this litigation.

RESPONSE TO REQUEST FOR PRODUCTION NO. 28:

          Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and because it calls for documents that have no bearing on the claims
                                                   28
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 30 of 33




or defenses in this action and the proportional needs of this case. Therefore, Plaintiff objects to

this Request on the ground that it calls for the production of documents that are neither relevant to

any claim or defense at issue in this case nor proportional to the needs of the case. Plaintiff further

objects to this Request to the extent it seeks attorney-client privileged communications and

attorney work product. Plaintiff also objects to the temporal scope of this Request. Plaintiff further

objects to Defendants’ defined term “subject matter of this litigation” insofar as it impermissibly

seeks “information . . . not limited to . . . to the allegations, claims, defenses, injuries, or damages”

in this action, which is beyond the scope of discovery permitted under Rule 26(b)(1) of the Federal

Rules of Civil Procedure.

          Subject to and without waiving the foregoing objections, Plaintiff is prepared to meet and

confer in a good faith effort to appropriately narrow the scope of this Request. For the avoidance

of doubt, Plaintiff is withholding documents based on the objections and descriptions noted

herein.

REQUEST FOR PRODUCTION NO. 29:

          All documents that plaintiff may rely upon, introduce as evidence, or use in any other

manner during the course of this litigation, including at any trial.

RESPONSE TO REQUEST FOR PRODUCTION NO. 29:

          Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and without providing reasonable time limitations. Plaintiff further

objects to this Request to the extent it seeks attorney-client privileged communications and

attorney work product. Plaintiff also objects to this Request to the extent that it seeks documents

subject to expert discovery, and therefore the Request is premature. Plaintiff further objects to this

Request insofar as it is vague and speculative as Plaintiff cannot know at this time what documents
                                                   29
         Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 31 of 33




he might use at trial in this case, particularly given that Defendants have no yet produced

documents, and a trial date has not been set. Plaintiff further objects to this Request as vague and

ambiguous to the extent that it relies on Defendants’ undefined phrase “use in any other manner,”

which Plaintiff will interpret to mean one that he may rely upon, introduce as evidence, or use at

trial.

         Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents responsive to this Request, to the extent that any such documents can be

located by a reasonable and proportional search. For the avoidance of doubt, Plaintiff is

withholding documents based on the objections and descriptions noted herein.

REQUEST FOR PRODUCTION NO. 30:

         All documents reviewed, referred to, or relied upon by plaintiff in bringing this action or

asserting any of the allegations or claims for relief set forth in the complaint.

RESPONSE TO REQUEST FOR PRODUCTION NO. 30:

         Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents” and without providing reasonable time limitations, and because it calls

for documents that have no bearing on the claims or defenses in this action and the proportional

needs of this case. 16 Plaintiff further objects to this Request to the extent it seeks attorney-client

privileged communications and attorney work product.

         Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents responsive to this Request, to the extent that any such documents can be


16
        For example, Plaintiff reviewed books and publications during the months in which
Plaintiff prepared to draft or revise, and actually draft or revise, the Amended Complaint. Such
readings informed Plaintiff, but are unrelated to the actions that underlie the claims and
allegations themselves.
                                                  30
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 32 of 33




located by a reasonable and proportional search. For the avoidance of doubt, Plaintiff is

withholding documents based on the objections and descriptions noted herein. 17

REQUEST FOR PRODUCTION NO. 31:

       To the extent not requested above, all documents or communications concerning the

subject matter of this litigation, including without limitation:

       i.      any notes concerning the subject matter of this litigation;

       ii.     any statements, summaries, affidavits, or declarations obtained from any person

               concerning the subject matter of this litigation;

       iii.    any audio, video, photographs, or other recordings concerning the subject matter of

               this litigation;

       iv.     any documents relating to any meetings, including any recordings or notes of such

               meetings, concerning the subject matter of this litigation;

       v.      any publications, commentary, or posts (written, video, or audio) by plaintiff

               relating to the issues in this litigation.

RESPONSE TO REQUEST FOR PRODUCTION NO. 31:

       Plaintiff incorporates by reference his General Objections. Plaintiff further objects to this

Request on the grounds that it is overbroad and unduly burdensome, particularly to the extent

it seeks “[a]ll documents or communications,” “any notes,” “any statements, summaries, affidavits

or declarations,” and “any audio, video, photographs, or other recordings,” and “any publications,

commentary, or posts (written, video, or audio),” and without providing reasonable time

limitations, and because it calls for documents that have no bearing on the claims or defenses in

this action and the proportional needs of this case. Plaintiff further objects to parts (i) and (iv) of


17
        For example, Plaintiff has not produced documents that are subject to attorney-client
privilege.
                                               31
       Case 1:19-cv-10256-GHW Document 75-6 Filed 09/29/20 Page 33 of 33




this Request to the extent it seeks attorney-client privileged communications and attorney work

product. Plaintiff also objects to parts (i) and (iv) of this Request to the extent that it seeks

documents subject to expert discovery, and therefore the Request is premature. Plaintiff further

objects to Defendants’ defined term “subject matter of this litigation” insofar as it impermissibly

seeks “information . . . not limited to . . . to the allegations, claims, defenses, injuries, or damages”

in this action, which is beyond the scope of discovery permitted under Rule 26(b)(1) of the Federal

Rules of Civil Procedure.

        Subject to and without waiving the foregoing objections, Plaintiff will produce non-

privileged documents responsive to this Request, to the extent that any such documents can be

located by a reasonable and proportional search. Plaintiff is also prepared to meet and confer in

a good faith effort to appropriately narrow the scope of parts (i)-(v) of this Request. For the

avoidance of doubt, Plaintiff is withholding documents based on the objections and descriptions

noted herein.




Dated: August 21, 2020
       New York, New York
                                                        By: ___/s/David Jeffries________________
                                                                 David Jeffries




                                                                1345 6th Avenue 33rd Flr.
                                                                New York, New York 10105
                                                                Telephone (212) 601-2770
                                                                Djeffries@jeffrieslaw.nyc
                                                                Attorney for Plaintiff




                                                   32
